




EXHIBIT 10.2














MEDTRONIC, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(AS RESTATED OCTOBER 19, 2005 AND GENERALLY EFFECTIVE MAY 1, 2005)













--------------------------------------------------------------------------------




TABLE OF CONTENTS

Page

--------------------------------------------------------------------------------

            ARTICLE 1       DEFERRED COMPENSATION ACCOUNT   2            Section
1.1    Establishment of Account  2            Section 1.2    Property of
Company  2   ARTICLE 2       DEFINITIONS, GENDER, AND NUMBER  2  
         Section 2.1    Definitions  2            Section 2.2    Gender and
Number  6   ARTICLE 3       PARTICIPATION  6            Section 3.1    Who May
Participate  6            Section 3.2    Time and Conditions of Participation  6
           Section 3.3    Termination and Suspension of Participation  6  
         Section 3.4    Missing Persons  6            Section 3.5   
Relationship to Other Plans  6   ARTICLE 4       RETIREMENT PLAN SUPPLEMENTAL
BENEFIT  7            Section 4.1    Calculation of Retirement Plan Supplemental
Benefit  7            Section 4.2    Establishment of Nonqualified Retirement
Plan Account  8            Section 4.3    Interest Credited to Nonqualified
Retirement Plan Account  8            Section 4.4    Payment of Nonqualified
Retirement Plan Account  8   ARTICLE 5       DEFINED CONTRIBUTION SUPPLEMENTAL
BENEFIT  8            Section 5.1    Nonqualified Defined Contribution Account 
8            Section 5.2    Gains Credited to Nonqualified Defined Contribution
Account  9            Section 5.3    Payment of Nonqualified Defined
Contribution Account  9   ARTICLE 6       PERSONAL INVESTMENT ACCOUNT
SUPPLEMENTAL BENEFIT  9            Section 6.1    Calculation of Personal
Investment Account Supplemental Benefit  9            Section 6.2   
Establishment of Nonqualified Personal Investment Account  10            Section
6.3    Crediting Gains and Losses to Nonqualified Personal Investment Account 
10            Section 6.4    Vested Interest in Nonqualified Personal Investment
Account  10            Section 6.5    Payment of Nonqualified Personal
Investment Account  10   ARTICLE 7       DEATH BENEFITS  11            Section
7.1    Death Before Benefit Commencement  11            Section 7.2    Death
After Benefit Commencement  11            Section 7.3    Beneficiary  11  




i

--------------------------------------------------------------------------------



Page

--------------------------------------------------------------------------------

            ARTICLE 8       CHANGE IN CONTROL PROVISIONS  12            Section
8.1    Application of Article 8  12            Section 8.2    Payments to and by
the Trust  12            Section 8.3    Legal Fees and Expenses  12  
         Section 8.4    Late Payment and Additional Payment Provisions  12  
ARTICLE 9       FUNDING  13            Section 9.1    Source of Benefits  13  
         Section 9.2    No Claim on Specific Assets  13   ARTICLE
10     ADMINISTRATION  13            Section 10.1    Administration  13  
         Section 10.2    Powers of Committee  13            Section 10.3   
Actions of the Committee  13            Section 10.4    Delegation  14  
         Section 10.5    Reports and Records  14            Section 10.6   
Claims Procedure  14   ARTICLE 11     AMENDMENTS AND TERMINATION  15  
         Section 11.1    Amendments  15            Section 11.2    Termination 
15   ARTICLE 12     MISCELLANEOUS  15            Section 12.1    No Guarantee of
Employment  15            Section 12.2    Release  15            Section 12.3   
Notices  16            Section 12.4    Nonalienation  16            Section
12.5    Tax Liability  16            Section 12.6    Captions  16  
         Section 12.7    Applicable Law  16            Section 12.8   
Invalidity of Certain Provisions  16            Section 12.9    No Other
Agreements  16            Section 12.10  Incapacity  16            Section
12.11  Payment Made as Soon as Administratively Reasonable  16  
         Section 12.12  Electronic Media  17            Section 12.13 
Acceleration of Distributions Upon Certain Events  17            Section 12.14 
Delay of Distributions Upon Certain Events  17   SCHEDULE A – Crediting Rate  
19  




ii

--------------------------------------------------------------------------------




MEDTRONIC, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

As restated October 19, 2005 and generally effective May 1, 2005

        Medtronic, Inc. (the “Company”) previously adopted the Medtronic, Inc.
Executive Nonqualified Supplemental Benefit Plan (the “Plan”), effective May 1,
1986. The Plan was amended and restated in its entirely, effective May 1, 1997.
The Company hereby again amends and restates the Plan in its entirety, as set
forth herein, to reflect certain changes in the design and operation of the
Plan, including changes required to comply with Section 409A of the Code, and to
change the name of the Plan to the Medtronic, Inc. Supplemental Executive
Retirement Plan.

        This restatement amends the manner in which benefits accrue and
contributions are made under the Plan on or after May 1, 2005, and for these
purposes, the restatement is effective May 1, 2005. The provisions of the Plan
as in effect prior to this restatement shall apply to the manner in which
benefits accrue and contributions are made under the Plan prior to May 1, 2005.
This restatement also amends the Plan to comply with Section 409A of the Code
and to make certain other changes in the Plan’s payment provisions, and solely
for these purposes the restatement applies to all Plan benefits.

        The purpose of the Plan is to provide Eligible Employees with benefits
that supplement those provided under certain of the tax-qualified plans
maintained by the Company. More specifically, the Plan is intended to provide
certain benefits on a nonqualified basis that are not otherwise provided under
the Company’s tax-qualified plans as a result of the application of certain
legal limitations on contributions, benefits and includible compensation, and as
a result of the deferral of compensation by eligible employees under the
Medtronic, Inc. Capital Accumulation Plan.

        The Plan is intended to be (and shall be construed and administered as)
an employee benefit pension plan under the provisions of ERISA, which is
unfunded and maintained primarily for the purpose of providing deferred
compensation for Eligible Employees who constitute a select group of management
or highly-compensated employees, as described in Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA.

        The Plan is not intended to be qualified under Section 401(a) of the
Code. The Plan, as restated herein, is subject to, and intended to comply with,
Section 409A of the Code and has been prepared in reliance on IRS Notice 2005-1
and the Proposed Regulations issued under Code Section 409A on October 4, 2005.

        The obligation of the Company to make payments under the Plan
constitutes an unsecured (but legally enforceable) promise of the Company to
make such payments and no person, including any Participant or Beneficiary under
the Plan, shall have any lien, prior claim or other security interest in any
property of the Company as a result of the Plan.



 

--------------------------------------------------------------------------------



        ARTICLE 1.    DEFERRED COMPENSATION ACCOUNT

        Section 1.1.    Establishment of Account.   The Company shall establish
one or more Accounts for each Participant which shall be utilized solely as a
device to measure and determine the amount of deferred compensation to be paid
under the Plan.

        Section 1.2.    Property of Company.   Any amounts set aside for
benefits payable under the Plan are the property of the Company, except, and to
the extent, provided in the Trust.

        ARTICLE 2.    DEFINITIONS, GENDER, AND NUMBER

        Section 2.1.    Definitions.   Whenever used in the Plan, the following
words and phrases shall have the meanings set forth below unless the context
plainly requires a different meaning, and when a defined meaning is intended,
the term is capitalized.

          2.1.1.    “Account” means a bookkeeping account established by the
Company on its books and records to record and determine the benefits payable to
a Participant or Beneficiary under the Plan. The Company shall establish a
separate Account on behalf of each Participant for:


          (a)   The benefit the Participant is entitled to receive pursuant to
Section 4.2, if any, referred to as the “Nonqualified Retirement Plan Account;"


          (b)   The benefit the Participant is entitled to receive pursuant to
Article 5, if any, referred to as the “Nonqualified Defined Contribution
Account;” and


          (c)   The benefit the Participant is entitled to receive pursuant to
Section 6.2, if any, entitled the “Supplemental Personal Investment Account.”


          The Committee may establish any number of sub-accounts on behalf of a
Participant or Beneficiary as the Committee considers necessary or advisable for
purposes of maintaining a proper accounting of amounts to be credited under the
Plan on behalf of a Participant or Beneficiary.


          2.1.2.    “Affiliate” or “Affiliates” means any corporation that is a
member of a controlled group of corporations (as defined in Section 414(b) of
the Code) which includes the Company and any trade or business (whether or not
incorporated) which is under common control (as defined in Section 414(c) of the
Code) with the Company.


          2.1.3.    “Beneficiary” or “Beneficiaries” means the persons or trusts
designated by a Participant in writing pursuant to Section 7.3.1 of the Plan as




2

--------------------------------------------------------------------------------



  being entitled to receive any benefit payable under the Plan by reason of the
death of a Participant, or, in the absence of such designation, the persons
specified in Section 7.3.2 of the Plan.


          2.1.4.    “Capital Accumulation Plan” means the Medtronic, Inc.
Capital Accumulation Plan Deferral Program, as amended or restated from time to
time or any successor thereto.


          2.1.5.    “Code” means the Internal Revenue Code of 1986, as amended
from time to time and any successor statute. References to a Code section shall
be deemed to be to that section or to any successor to that section.


          2.1.6.    “Committee” means the Compensation Committee of the Board of
Directors of the Company, or any successor committee appointed by the Board of
Directors to perform substantially similar functions.


          2.1.7.    “Company” means Medtronic, Inc. and its successors and
assigns, by merger, purchase or otherwise.


          2.1.8.    “Defined Contribution Supplemental Benefit” means the
benefit under the Predecessor Plan that was commonly referred to as the “ESOP
restoration benefit.” This benefit equals the difference between: (a) the
allocation due to Company contributions the Participant would have received
under the ESOP prior to May, 1, 2005, but for the Section 401(a)(17) Limitation
and Section 415 Limitation; and (b) the actual allocation actually received by
the Participant under the ESOP.


          2.1.9.    “Eligible Employee” means an elected or appointed officer of
the Company, or any other key employee of the Company or an Affiliate designated
by the Committee or the Vice President of Compensation and Benefits of the
Company, excluding any individual who is neither a United States citizen nor a
United States resident. In order to be an Eligible Employee an employee must be
a member of a select group of management or highly compensated employees within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.


          2.1.10.    “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended from time to time and any successor statute. References to
an ERISA section shall be deemed to be to that section or to any successor to
that section.


          2.1.11.    “ESOP” means the Medtronic, Inc. Employee Stock Ownership
Plan, as in effect prior to April 30, 2001. (As of April 30, 2001, the ESOP was
amended to permit elective deferrals under Section 401(k) of the Code and
renamed the Medtronic, Inc. Employee Stock Ownership and Supplemental




3

--------------------------------------------------------------------------------



  Retirement Plan. As of May 1, 2005, the Medtronic, Inc. Employee Stock
Ownership and Supplemental Retirement Plan was amended and renamed the
Medtronic, Inc. Savings and Investment Plan.)


          2.1.12.    “Event” means an event of change in control of the Company,
as defined in the Trust.


          2.1.13.    “Participant” means an Eligible Employee who has commenced
participation in the Plan.


          2.1.14.    “Personal Investment Account” has the same meaning as in
the Savings and Investment Plan.


          2.1.15.    “Personal Investment Account Supplemental Benefit” has the
meaning set forth in Article 6.


          2.1.16.    “Plan Year” means the 12-month period commencing May 1 and
ending the following April 30.


          2.1.17.    “Predecessor Plan” means the Plan, as in effect prior to
May 1, 2005.


          2.1.18.    “Qualified Domestic Relations Order” has the same meaning
as in Section 414(p) of the Code.


          2.1.19.    “Retirement Plan” means the Medtronic, Inc. Retirement
Plan, as amended from time to time, and any successor thereto. In general, the
Retirement Plan includes a final average pay benefit for individuals employed by
the Company or an Affiliate prior to May 1, 2005. Effective May 1, 2005, the
Retirement Plan provides a personal pension account benefit for individuals who
become employed on or after May 1, 2005. Individuals participating in the
Retirement Plan prior to May 1, 2005, may elect a personal pension account
benefit in lieu of the final average pay benefit for Plan Years commencing May
1, 2005. Alternatively, an individual otherwise eligible to participate in the
Retirement Plans may elect not to participate in the Retirement Plan and receive
a contribution to a Personal Investment Account.


          2.1.20.    “Retirement Plan Supplemental Benefit” has the meaning set
forth in Article 4.


          2.1.21.    “Savings and Investment Plan” means the Medtronic, Inc.
Savings and Investment Plan, as amended from time to time, and any successor
thereto. The Savings and Investment Plan includes a salary reduction benefit
under Section 401(k) of the Code and a matching contribution benefit under
Section 401(m) of the Code. Effective May 1, 2005, the Savings and




4

--------------------------------------------------------------------------------



  Investment Plan also includes a Personal Investment Account, for those
Participants who have elected this retirement benefit option.


          2.1.22.    “Section 401(a)(17) Limitation” means the limitation on the
dollar amount of compensation that may be taken into account under qualified
retirement plans under Section 401(a)(17) of the Code, or any successor
provision thereto.


          2.1.23.    “Section 415 Limitation” means the limitation on benefits
for qualified defined benefit pension plans and the limitation on allocations
for qualified defined contribution plans, which are imposed by Section 415(b)
and (c), respectively, of the Code, or any successor provision thereto.


          2.1.24.    “Separation from Service” or “Separate from Service,” with
respect to a Participant, means the Participant’s separation from service with
all Affiliates, within the meaning of Section 409A(a)(2)(A)(i) of the Code and
the regulations thereunder. Solely for these purpose, a Participant who is an
Executive will be considered to have a Separation from Service when the
Participant dies, retires, or otherwise has a termination of employment with all
Affiliates. The employment relationship is treated as continuing intact while
the Participant is on military leave, sick leave, or other bona fide leave of
absence (such as temporary employment by the government) if the period of such
leave does not exceed six months, or if longer, so long as the individual’s
rights to reemployment with the Company or any Affiliate is provided either by
statute or by contract. If the period of leave exceeds six months and the
individual’s right to reemployment is not provided either by statute or
contract, the employment relationship is deemed to terminate on the first date
immediately following such six-month period. Whether a termination of employment
has occurred is based on the facts and circumstances.


          2.1.25.    “Specified Employee” means a “key employee” (as defined in
Section 416(i) of the Code without regard to Section 416(i)(5)) of the Company.
For purposes hereof, an employee is a key employee if the employee meets the
requirements of Section 416(1)(A)(i), (ii) or (iii) of the Code (applied in
accordance with the regulations thereunder and disregarding Section 416(i)(5))
at any time during the 12-month period ending on April 30. If a person is a key
employee as of this identification date, the person is treated as a Specified
Employee for the 12-month period beginning on the first day of the fourth month
following the identification date


          2.1.26.    “Stock” means the Company’s common stock $.10 par value per
share (as such par value may be adjusted from time to time).


          2.1.27.    “Trust” means the Medtronic, Inc. Compensation Trust
Agreement Number One, as amended from time to time.




5

--------------------------------------------------------------------------------



        Section 2.2.    Gender and Number.   Except as otherwise indicated by
context, masculine terminology used herein also includes the feminine and
neuter, and terms used in the singular may also include the plural.

        ARTICLE 3.    PARTICIPATION

        Section 3.1.    Who May Participate.   Participation in the Plan is
limited to Eligible Employees.

        Section 3.2.    Time and Conditions of Participation.   An Eligible
Employee shall become a Participant on the date on which he or she first accrues
a benefit under the Plan, provided that he or she is then in compliance with
such terms and conditions as the Committee may from time to time establish for
the implementation of the Plan, including, but not limited to, any condition the
Committee may deem necessary or appropriate for the Company to meet its
obligations under the Plan.

        Section 3.3    Termination and Suspension of Participation.   Once an
individual has become a Participant, participation shall continue until the
first to occur of: (a) payment in full of all benefits to which the Participant
or Beneficiary is entitled under the Plan; or (b) the occurrence of an event
specified in Section 3.4 which results in loss of benefits. Except as otherwise
specified in the Plan, the Company may not terminate an individual’s
participation in the Plan; provided, however, that if the Committee, in its
discretion, determines that it is likely that a Participant will not be
considered to be a member of a select group of management or highly compensated
employees, within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA, for any period, the Committee may require that no benefit be accrued
under the Plan by or on behalf of such Participant during such period.

        Section 3.4.    Missing Persons.   Each Participant and Beneficiary
entitled to receive benefits under the Plan shall be obligated to keep the
Company informed of his or her current address until all Plan benefits that are
due to be paid to the Participant or Beneficiary have been paid to him or her.
If the Company is unable to locate the Participant or a Beneficiary for purposes
of making a distribution, the amount of the Participant’s benefits under the
Plan that would otherwise be considered as nonforfeitable shall be forfeited
effective one year after: (a) the last date a payment of said benefit was made,
if at least one such payment was made; or (b) the first date a payment of said
benefit was directed to be made by the Company pursuant to the terms of the
Plan, if no payments have been made. If such person is located after the date of
such forfeiture, the benefits for such Participant or Beneficiary shall not be
reinstated hereunder.

        Section 3.5.    Relationship to Other Plans.   Participation in the Plan
shall not preclude participation of the Participant in any other fringe benefit
program or plan sponsored by an Affiliate for which the Participant would
otherwise be eligible. Notwithstanding anything in the Plan to the contrary, the
Committee, or anyone to whom the Committee has delegated this authority pursuant
to Section 10.4, may reduce the benefits payable to a Participant under the Plan
if, and to the extent that, benefits are payable to the Participant under
another similar



6

--------------------------------------------------------------------------------



plan or arrangement maintained by the Company or an Affiliate. The Committee (or
its delegate) shall have complete and absolute discretion to determine whether
another benefit plan or arrangement maintained by the Company or an Affiliate is
similar to the Plan, and if so, the amount of reduction to be applied to the
Participant’s Plan benefits.

        ARTICLE 4.    RETIREMENT PLAN SUPPLEMENTAL BENEFIT

        Section 4.1.    Calculation of Retirement Plan Supplemental
Benefit.   An Eligible Employee shall earn a Retirement Plan Supplemental
Benefit as of any determination date in an amount equal to the lump sum
actuarial equivalent value of his or her Unrestricted Retirement Plan Benefit
less the lump sum actuarial equivalent value of his or her Actual Retirement
Plan Benefit, determined as of the determination date. For purposes hereof, the
determination date is the first day of the month. The lump sum actuarial
equivalent value shall be determined in each case by use of the otherwise
applicable interest rates and other assumptions under the Retirement Plan in
determining actuarially equivalent benefits.

        For purposes hereof, an Eligible Employee’s Unrestricted Retirement Plan
Benefit as of any determination date equals the vested benefit that such
individual would have accrued under the Retirement Plan as of such date under
the otherwise applicable provisions of the Retirement Plan, but determined for
periods from and after May 1, 1986, without regard to the limitations on such
benefits that result from the application of the Section 415 Limitations.
Further, the Eligible Employee’s Unrestricted Retirement Plan Benefit shall be
determined based upon such individual’s compensation which is or would otherwise
be taken into account under the Retirement Plan for purposes of calculating
benefits thereunder, but without application of the Section 401(a)(17)
Limitation and taking into account the compensation that would have been paid to
the Eligible Employee during the Plan Year but for his or her election to defer
compensation under the Capital Accumulation Plan. For purposes hereof,
compensation that is deferred under the Capital Accumulation Plan shall be taken
into account for the Plan Year during which such compensation would have been
paid to the Eligible Employee but for his or her election under said plan and
only to the extent that such compensation would otherwise be taken into account
under the Retirement Plan in calculating benefits thereunder had such
compensation been paid directly to the Eligible Employee rather than deferred
(but without regard to application of the Section 401(a)(17) Limitation).

        For purposes hereof, an Eligible Employee’s Actual Retirement Plan
Benefit as of any determination date equals the vested benefit that the
individual has actually accrued as of such date under the provisions of the
Retirement Plan, after taking into account all applicable limitations on
contributions, benefits and compensation.

        An Eligible Employee’s Unrestricted Retirement Plan Benefit and Actual
Retirement Plan Benefit shall be determined after giving effect to the election
a Participant makes under Section 3.2 of the Retirement Plan (i.e., the election
to receive a contribution to a Personal Investment Account under the Savings and
Investment Plan, the final average pay benefit under the Retirement Plan or the
personal pension account benefit under the Retirement Plan) for benefits
accruing under the Retirement Plan on or after May 1, 2005.



7

--------------------------------------------------------------------------------



        Section 4.2.    Establishment of Nonqualified Retirement Plan
Account.   A Participant’s Retirement Plan Supplemental Benefit shall be
determined as of the first day of the month following the month in which the
Participant has a Separation from Service, and the lump sum value of such
Retirement Plan Supplemental Benefit shall be credited as of such date to a
bookkeeping account established for the Participant on the books and records of
the Company, referred to as the “Nonqualified Retirement Plan Account.”

        In the event a Participant terminates employment as a result of death,
the value of the benefits, if any, to be credited to his or her Nonqualified
Retirement Account shall be based upon the lump sum actuarial equivalent value
of the death benefits that would be paid under the Retirement Plan under the
same assumptions as used under Section 4.1 hereof in determining the
Participant’s Unrestricted Retirement Plan Benefit (that is, without regard to
the Section 415 Limitation and the Section 401(a)(17) Limitation and without
regard to the Participant’s elections to defer compensation under the Capital
Accumulation Plan) less the lump sum actuarial equivalent value of death
benefits actually payable with respect to such Participant under the Retirement
Plan, if any, taking into account all applicable limitations on contributions,
benefits and compensation.

        Section 4.3.    Interest Credited to Nonqualified Retirement Plan
Account.   All amounts credited to the Nonqualified Retirement Plan Account from
time to time shall be credited with interest at a rate that is equal to the
pre-retirement interest rate or rates used by the Retirement Plan during the
period for which interest is to be so credited for purposes of determining
actuarially equivalent benefits under the Retirement Plan. Interest as so
determined shall be compounded monthly during the Plan Year.

        Section 4.4.    Payment of Nonqualified Retirement Plan
Account.   Payment to a Participant of his or her Nonqualified Retirement Plan
Account shall commence as soon as administratively reasonable after the six
month anniversary of his or her Separation from Service. All distributions of
the Nonqualified Retirement Account will be made in cash. If the value of the
Participant’s Nonqualified Retirement Account, determined as of the date on
which such Account is established, is greater that $100,000, the Account
together with interest thereon shall be paid to the Participant on a monthly
basis over a 15-year period in 180 equal monthly installments. If the value of
the Participant’s Nonqualified Retirement Account, determined as of the date on
which such Account is established, is $100,000 or less, the Account together
with interest thereon shall be paid to the Participant in a lump sum.

        ARTICLE 5.    DEFINED CONTRIBUTION SUPPLEMENTAL BENEFIT

        Section 5.1.    Nonqualified Defined Contribution Account.   The Company
previously established an Account on behalf of each Participant entitled to a
Defined Contribution Supplemental Benefit (as defined in the Predecessor Plan
and commonly referred to as the “ESOP restoration benefit”) referred to as the
“Nonqualified Defined Contribution Account.” All contributions to the
Nonqualified Defined Contribution Account ceased effective April 30, 2005. A
Participant’s Nonqualified Defined Contribution Account, if any, will continue
to vest according to the terms of the Predecessor Plan.



8

--------------------------------------------------------------------------------



        Section 5.2    Gains Credited to Nonqualified Defined Contribution
Account.   A Participant’s Defined Contribution Supplemental Benefit is
expressed in the form of the right to receive Stock. Because of this, the
Nonqualified Defined Contribution Account is adjusted to reflect Stock splits,
Stock dividends and recapitalizations in such manner as may be determined by the
Committee. The Committee may also, in its discretion, adjust the Nonqualified
Defined Contribution Account to reflect dividends payable with respect to the
Stock from time to time in such manner as it deems appropriate.

        Section 5.3    Payment of Nonqualified Defined Contribution
Account.   Payment to a Participant of his or her Nonqualified Defined
Contribution Account shall be made as soon as administratively reasonable after
the end of the Plan Year in which the Participant’s Separation from Service
occurs; provided however, that if the Participant is a Specified Employee,
payment to the Participant shall commence as soon as administratively reasonable
after the later of: (a) the end of the Plan Year in which the Participant’s
Separation from Service occurs; or (b) the six month anniversary of the
Participant’s Separation from Service, or if earlier, the Participant’s death.
Payment shall be made in Stock in the form of a lump sum.

        ARTICLE 6.    PERSONAL INVESTMENT ACCOUNT SUPPLEMENTAL BENEFIT

        Section 6.1.    Calculation of Personal Investment Account Supplemental
Benefit.   An Eligible Employee who, pursuant to Section 3.2 of the Retirement
Plan, elects to participate in the Personal Investment Account Benefit under the
Savings and Investment Plan, shall be credited with a Personal Investment
Account Supplemental Benefit as of the end of each Plan Year commencing May 1,
2005, in an amount equal to his or her Unrestricted Personal Investment Account
Allocation for such year less his or her Actual Personal Investment Account
Allocation for such year; provided, however, that for the year in which the
Participant has a Separation from Service, the Participant’s Personal Investment
Account Supplemental Benefit for such year shall be determined as of the end of
the month in which the Separation from Service occurs.

        An Eligible Employee’s Unrestricted Personal Investment Account
Allocation for a year equals the dollar amount that would have been allocated by
the Company to his or her Personal Investment Account for the year, but without
application of the Section 415 Limitation or the Section 401(a)(17) Limitation,
and based upon the compensation that would have been paid to the Eligible
Employee during the year but for his or her election to defer compensation under
the Capital Accumulation Plan. For purposes hereof, compensation that is
deferred under the Capital Accumulation Plan shall be taken into account for the
year during which such compensation would have been paid to the Eligible
Employee but for his or her election under said plan and only to the extent that
such compensation would otherwise be taken into account in calculating the
Eligible Employee’s allocation of Company contributions to the Personal
Investment Account had such compensation been paid directly to the Eligible
Employee rather than deferred (but without regard to application of the Section
401(a)(17) Limitation).



9

--------------------------------------------------------------------------------



        An Eligible Employee’s Actual Personal Investment Account Allocation for
a year equals the dollar amount that the Company actually allocates as a
contribution to the Eligible Employee’s Personal Investment Account for such
year.

        Section 6.2.    Establishment of Nonqualified Personal Investment
Account.   The Personal Investment Account Supplemental Benefit to be credited
to a Participant for a year under Section 6.1 shall be credited as of the last
day of such year (except for the year in which a Participant has a Separation
from Service, in which case it shall be credited as of the end of the month in
which the Separation from Service occurs) to an account established on the books
and records of the Company, referred to as the “Nonqualified Personal Investment
Account.”

        Section 6.3.    Crediting Gains and Losses to Nonqualified Personal
Investment Account.   The Committee shall designate the manner in which a
Participant’s Nonqualified Personal Investment Account is to be credited with
gains and losses as described on Schedule A hereto, which Schedule may be
amended from time to time in the Committee’s discretion. If the Committee
designates specific investment funds to serve as an index for crediting gains
and losses to a Participant’s Nonqualified Personal Investment Account: (a) the
Participant shall be entitled to designate which such fund or funds shall be
used to measure gains and losses on his or her Nonqualified Personal Investment
Account and to change such designation in accordance with rules established by
the Committee; (b) the Participant’s Nonqualified Personal Investment Account
will be credited with gains and losses as if invested in such fund or funds in
accordance with the Participant’s designation and the rules established by the
Committee; and (c) the Committee may, in its sole discretion, eliminate any
investment fund or funds previously designated by it, substitute a new
investment fund or funds therefore, or add investment fund or funds, at any
time. If the Committee makes any such investment funds available for this
purpose, the Company shall have no obligation to actually invest any amounts in
any such investment funds. Unless the Committee adopts a different rule,
investment designations may be changed, generally, on a daily basis.

        Section 6.4.   Vested Interest in Nonqualified Personal Investment
Account.   A Participant’s vested interest in his or her Nonqualified Personal
Investment Account shall be determined in the same manner as the Participant’s
vested interest in his or her Personal Investment Account, and the Company may
forfeit the non-vested portion of the Participant’s Nonqualified Personal
Investment Account under the same rules and subject to the same limitations as
provided for the Personal Investment Account under the Savings and Investment
Plan. Notwithstanding the preceding sentence, a Participant shall not earn a
fully-vested interest in his or her Nonqualified Personal Investment Account as
a result of the termination or partial termination of the Plan in those
situations where the Participant is not otherwise fully vested in such Account.

        Section 6.5.    Payment of Nonqualified Personal Investment
Account.   Payment to a Participant of his or her Nonqualified Personal
Investment Account shall commence as soon as administratively reasonable after
his or her Separation from Service. All distributions of the Nonqualified
Personal Investment Account will be paid in the form of cash. If the value of
the Participant’s Nonqualified Personal Investment Account, determined as of the
date on which



10

--------------------------------------------------------------------------------



the Participant’s Separation from Service occurs, is greater that $100,000, the
Account shall be paid to the Participant on a monthly basis over a over a
fifteen-year period in 180 equal monthly installments. Gains and losses pursuant
to Section 6.3 shall continue to be credited on the declining balance of the
Account during the payout period. If the value of the Participant’s Nonqualified
Personal Investment Account, determined as of the date on which the
Participant’s Separation from Service occurs, is $100,000 or less, the Account
shall be paid to the Participant in a lump sum. Notwithstanding anything in this
Section 6.5 to the contrary, in the case of a Participant who is a Specified
Employee, payment to the Participant shall commence as soon as administratively
reasonable after the six month anniversary of the Participant’s Separation from
Service, or if earlier, the Participant’s death, and gains and losses shall be
credited on such Participant’ Nonqualified Personal Investment Account pursuant
to Section 6.3 from the date on which the Participant has a Separation from
Service.

        ARTICLE 7.    DEATH BENEFITS

        Section 7.1.    Death Before Benefit Commencement.   If a Participant
dies prior to the date payment of an Account has commenced, the vested portion
of the Account shall be paid to the Participant’s Beneficiary at the same time
and in the manner as otherwise provided under the Plan with respect to payments
to the Participant.

        Section 7.2.    Death After Benefit Commencement.   If a Participant
dies after the date payment of his or her Account has commenced, any amounts
remaining to be paid under the Account shall be paid to the Participant’s
Beneficiary under the method of distribution in effect at the date of the
Participant’s death.

        Section 7.3.    Beneficiary.

          7.3.1   Designation of Beneficiary.   Each Participant has the right
to designate primary and contingent Beneficiaries for death benefits payable
under the Plan. Such Beneficiaries may be individuals or trusts for the benefit
of individuals. A Beneficiary designation by a Participant shall be in writing
on a form acceptable to the Committee and shall only be effective upon delivery
to the Company. A Beneficiary designation may be revoked by a Participant at any
time by delivering to the Company either written notice of revocation or a new
Beneficiary designation form. The Beneficiary designation form last delivered to
the Company prior to the death of a Participant shall control.


          7.3.2    Failure to Designate Beneficiary.   In the event there is no
Beneficiary designation on file with the Company at the Participant’s death, or
if all Beneficiaries designated by a Participant have predeceased the
Participant, any benefits payable pursuant to this Article 7 will be paid to the
Participant’s surviving spouse, if living; or if the Participant does not leave
a surviving spouse, to the Participant’s surviving issue by right of
representation; or, if there are no such surviving issue, to the Participant’s
estate. In the event there are benefits remaining unpaid at the death of a
Beneficiary and no successor Beneficiary has




11

--------------------------------------------------------------------------------



  been designated by the Participant, the remaining balance of such benefit will
be paid to the deceased Beneficiary’s estate.


        ARTICLE 8.    CHANGE IN CONTROL PROVISIONS

        Section 8.1.    Application of Article 8.   To the extent applicable,
the provisions of this Article 8 relating to an Event of change in control of
the Company shall control, notwithstanding any other provisions of the Plan to
the contrary, and shall supersede any other provisions of the Plan to the extent
inconsistent with the provisions of this Article 8.

        Section 8.2.    Payments to and by the Trust.   Pursuant to the terms of
the Trust, the Company is required to make certain payments to the Trust if an
Event occurs or if the Company determines that it is probable that an Event may
occur. The obligation of the Company to make such payments shall be considered
an obligation under the Plan, and the provisions of the Trust related thereto
are hereby incorporated in the Plan by reference; provided, however, that such
obligation shall at all times be and remain subject to the terms of the Trust as
in effect from time to time.

        Section 8.3.    Legal Fees and Expenses.   The Company shall reimburse a
Participant or his or her Beneficiary for all reasonable legal fees and expenses
incurred by such Participant or Beneficiary after the date of an Event in
seeking to obtain any right or benefit provided by the Plan.

        Section 8.4.    Late Payment and Additional Payment Provisions.   If
after the date of an Event there is a delay in the payment of any benefit under
the Plan, each amount otherwise payable to any Participant or Beneficiary shall
be credited with interest at the rate of five percent per year, compounded
quarterly, from the date on which the distribution was required to be made under
the terms of the Plan until the actual date of the distribution. In the event
that this interest is to be credited for some period less than a full calendar
quarter, the interest shall be determined and compounded for the fractional
quarter. This interest represents a late payment penalty for the delay in
payment and is intended to supplement any other interest or gains credited to a
Participant’s Account under the Plan.

        In the event that payment of benefits has commenced to a Participant or
Beneficiary prior to the date of an Event, then the date on which distribution
was required to be made under the terms of the Plan shall be determined with
reference to the payment provision that was in effect prior to the date of the
Event. No adjustment may be made to any payment form which was in effect prior
to the date of an Event with respect to any Account which would have the effect
of delaying payments otherwise to be made under the payment form or otherwise
increasing the period of time over which payments are to be made.

        Any benefit payments made by the Company after the date on which a
benefit distribution was required to be made under the terms of the Plan shall
be applied first against the first due of such benefit distributions (with
application first against any applicable late payment penalty and next against



12

--------------------------------------------------------------------------------



the benefit amount itself) until fully paid, and next against the next due of
such payments in the same manner, and so forth, for purposes of calculating the
late payment penalties hereunder.

        Participants and their Beneficiaries shall be entitled to benefit
payment under the Plan plus the late payment penalty referred to hereinabove
first from the Trust and secondarily from the Company, as otherwise provided in
Section 8.2.

        ARTICLE 9.    FUNDING

        Section 9.1.    Source of Benefits.   All benefits under the Plan shall
be paid when due by the Company out of its assets or from the Trust.

        Section 9.2.    No Claim on Specific Assets.   No Participant shall be
deemed to have, by virtue of being a Participant in the Plan, any claim on any
specific assets of the Company such that the Participant would be subject to
income taxation on his or her benefits under the Plan prior to distribution and
the rights of Participants and Beneficiaries to benefits to which they are
otherwise entitled under the Plan shall be those of an unsecured general
creditor of the Company.

        ARTICLE 10.    ADMINISTRATION

        Section 10.1.    Administration.   The Plan shall be administered by the
Committee. The Company shall bear all administrative costs of the Plan other
than those specifically charged to a Participant or Beneficiary.

        Section 10.2.    Powers of Committee.   In addition to the other powers
granted under the Plan, the Committee shall have all powers necessary to
administer the Plan, including, without limitation, powers to:

          (a)    interpret the provisions of the Plan;


          (b)    establish and revise the method of accounting for the Plan and
to maintain the Accounts; and


          (c)    establish rules for the administration of the Plan and to
prescribe any forms required to administer the Plan.


        Section 10.3.    Actions of the Committee.   Except as modified by the
Board, the Committee (including any person or entity to whom the Committee has
delegated duties, responsibilities or authority, to the extent of such
delegation) has total and complete discretionary authority to determine
conclusively for all parties all questions arising in the administration of the
Plan, to interpret and construe the terms of the Plan, and to determine all
questions of eligibility and status of employees, Participants and Beneficiaries
under the Plan and their respective interests. Subject to the claims procedures
of Section 10.6, all determinations, interpretations, rules and decisions of the
Committee (including those made or established by any person or entity to whom
the Committee has delegated duties,



13

--------------------------------------------------------------------------------



responsibilities or authority, if made or established pursuant to such
delegation) are conclusive and binding upon all persons having or claiming to
have any interest or right under the Plan.

        Section 10.4.    Delegation.   The Committee, or any officer designated
by the Committee, shall have the power to delegate specific duties and
responsibilities to officers or other employees of the Company or other
individuals or entities. Any delegation may be rescinded by the Committee at any
time. Each person or entity to whom a duty or responsibility has been delegated
shall be responsible for the exercise of such duty or responsibility and shall
not be responsible for any act or failure to act of any other person or entity.

        Section 10.5.    Reports and Records.   The Committee, and those to whom
the Committee has delegated duties under the Plan, shall keep records of all
their proceedings and actions and shall maintain books of account, records, and
other data as shall be necessary for the proper administration of the Plan and
for compliance with applicable law.

        Section 10.6.    Claims Procedure.   The Committee shall notify a
Participant in writing within 90 days of the Participant’s written application
for benefits of his or her eligibility or non-eligibility for benefits under the
Plan. If the Committee determines that a Participant is not eligible for
benefits or full benefits, the notice shall set forth: (a) the specific reasons
for such denial; (b) a specific reference to the provision of the Plan on which
the denial is based; (c) a description of any additional information or material
necessary for the claimant to perfect his or her claim, and a description of why
it is needed; and (d) an explanation of the Plan’s claims review procedure and
other appropriate information as to the steps to be taken if the Participant
wishes to have his or her claim reviewed. If the Committee determines that there
are special circumstances requiring additional time to make a decision, the
Committee shall notify the Participant of the special circumstances and the date
by which a decision is expected to be made, and may extend the time for up to an
additional 90-day period. If a Participant is determined by the Committee to be
not eligible for benefits, or if the Participant believes that he or she is
entitled to greater or different benefits, the Participant shall have the
opportunity to have his or her claim reviewed by the Committee by filing a
petition for review with the Committee within 60 days after receipt by the
Participant of the notice issued by the Committee. If a Participant does not
appeal on time, the Participant will lose the right to appeal the denial and the
right to file suit under ERISA, and the Participant will have failed to exhaust
the Plan’s internal administrative appeal process, which is generally a
prerequisite to bringing suit. Said petition shall state the specific reasons
the Participant believes he or she is entitled to benefits or greater or
different benefits. Within 60 days after receipt by the Committee of said
petition, the Committee shall afford the Participant (and his or her counsel, if
any) an opportunity to present the Participant’s position to the Committee
orally or in writing, and the Participant (or his or her counsel) shall have the
right to review the pertinent documents, and the Committee shall notify the
Participant of its decision in writing within said 60-day period, stating
specifically the basis of the decision written in a manner calculated to be
understood by the Participant and the specific provisions of the Plan on which
the decision is based. If, because of the need for a hearing, the 60-day period
is not sufficient, the decision may be deferred for up to another 60-day period
at the election of the Committee, but



14

--------------------------------------------------------------------------------



notice of this deferral shall be given to the Participant. In the event an
appeal of a denial of a claim for benefits is denied, any lawsuit to challenge
the denial of such claim must be brought within one year of the date the
Committee has rendered a final decision on the appeal.

        ARTICLE 11.    AMENDMENTS AND TERMINATION

        Section 11.1.    Amendments.   The Company, by action of the Committee,
or the Chief Executive Officer of the Company or the Senior Vice President of
Human Resources, to the extent authorized by the Committee, may amend the Plan,
in whole or in part, at any time and from time to time. Any such amendment shall
be filed with the Plan documents. No amendment, however, may be effective to
reduce the vested amounts credited to a Participant’s Account (or that would be
so credited with respect to a Participant who is actively employed immediately
prior to the date of amendment had the Participant terminated employment and had
his or her Account been established immediately prior to such date), as
determined immediately prior to such amendment (the “existing benefit”), or
reduce the rate of interest that is credited or to be credited to the existing
benefit, except that the Company may change the investment funds or funds that
it may make available for crediting gains and losses pursuant to Section 6.3 at
any time in its discretion.

        Section 11.2.    Termination.   The Company expects the Plan to be
permanent, but necessarily must, and hereby does, reserve the right to terminate
the Plan at any time by action of the Committee. Upon termination of the Plan,
all accruals and contributions shall immediately cease, but distributions will
continue to be made at the time and in the manner otherwise specified in the
Plan. Termination of the Plan shall not be effective to reduce the vested
amounts credited to a Participant’s Account (or that would be so credited with
respect to a Participant who is actively employed immediately prior to the date
of such termination had the Participant had a Separation from Service and had
his or her Account been established immediately prior to such date) (the
“existing benefit”), or reduce the rate of interest that is credited or to be
credited to the existing benefit, except that the Company may change the
investment funds or funds that it may make available for crediting gains and
losses pursuant to Section 6.3 at any time in its discretion.

        ARTICLE 12.    MISCELLANEOUS

        Section 12.1.    No Guarantee of Employment.   Neither the adoption nor
the maintenance of the Plan shall be deemed to be a contract of employment
between an Affiliate and any Participant. Nothing contained herein shall give
any Participant the right to be retained in the employ of an Affiliate or to
interfere with the right of an Affiliate to discharge any Participant at any
time; nor shall it give an Affiliate the right to require any Participant to
remain in its employ or to interfere with the Participant’s right to terminate
his or employment at any time.

        Section 12.2.    Release.   Any payment of benefits to or for the
benefit of a Participant or a Participant’s Beneficiary that is made in good
faith by the Company in accordance with



15

--------------------------------------------------------------------------------



the Company’s interpretation of its obligations under the Plan shall be in full
satisfaction of all claims against the Company for benefits under the Plan to
the extent of such payment.

        Section 12.3.    Notices.   Any notice permitted or required under the
Plan shall be in writing and shall be hand-delivered or sent, postage prepaid,
by first class mail, or by certified or registered mail with return receipt
requested, to the principal office of the Company, if to the Company, or to the
address last shown on the records of the Company, if to a Participant or
Beneficiary. Any such notice shall be effective as of the date of hand-delivery
or mailing.

        Section 12.4.    Nonalienation.   No benefit payable at any time under
the Plan shall be subject in any manner to alienation, sale, transfer,
assignment, pledge, levy, attachment, or encumbrance of any kind by any
Participant or Beneficiary, except with respect to a Qualified Domestic
Relations Order.

        Section 12.5.    Tax Liability.   The Company may withhold from any
payment of benefits or other compensation payable to a Participant or
Beneficiary, or the Company may direct the trustee of the Trust to withhold from
any payment of benefits to a Participant or Beneficiary, such amounts as the
Company determines are reasonably necessary to pay any taxes or other amounts
required to be withheld under applicable law.

        Section 12.6.    Captions.   Article and section headings and captions
are provided for purposes of reference and convenience only and shall not be
relied upon in any way to construe, define, modify, limit, or extend the scope
of any provision of the Plan.

        Section 12.7.    Applicable Law.   The Plan and all rights hereunder
shall be governed by and construed according to the laws of the State of
Minnesota, except to the extent such laws are preempted by the laws of the
United States of America.

        Section 12.8.    Invalidity of Certain Provisions.   If any provision of
the Plan is held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other provision of the Plan and the Plan shall be construed
and enforced as if such provision had not been included.

        Section 12.9.    No Other Agreements.   The terms and conditions set
forth herein constitute the entire understanding of the Company and the
Participants with respect to the matters addressed herein.

        Section 12.10.    Incapacity.   In the event that any Participant is
unable to care for his or her affairs because of illness or accident, any
payment due may be paid to the Participant’s spouse, parent, brother, sister or
other person deemed by the Committee to have incurred expenses for the care of
such Participant, unless a duly qualified guardian or other legal representative
has been appointed.

        Section 12.11.    Payment Made as Soon as Administratively
Reasonable.   For purposes of the Plan, a payment will be deemed to be made as
soon as administratively reasonable after a date if it is made within the same
calendar year as the date, or, if later, by the 15th day of the third calendar
month following the date.



16

--------------------------------------------------------------------------------



        Section 12.12.    Electronic Media.   Notwithstanding anything in the
Plan to the contrary, but subject to the requirements of ERISA, the Code, or
other applicable law, any action or communication otherwise required to be taken
or made in writing by a Participant or Beneficiary or by the Company or
Committee shall be effective if accomplished by another method or methods
required or made available by the Company or Committee, or their agent, with
respect to that action or communication, including e-mail, telephone response
systems, intranet systems, or the Internet.

        Section 12.13.    Acceleration of Distributions Upon Certain
Events.   Notwithstanding anything in the Plan to the contrary, all or a portion
of a Participant’s benefits may be distributed at an earlier time and in a
different form than specified in the Plan:

          (a)    As may be necessary to fulfill a Qualified Domestic Relations
Order or a certificate of divestiture (as defined in Section 1043(b)(2) of the
Code);


          (b)    At any time the Plan fails to meet the requirements of Section
409A of the Code, but only to the extent the distribution does not exceed the
amount required to be included in income as a result of such failure; or


          (c)    To pay the Federal Insurance Contributions Act (“FICA”) tax
imposed under Section 3110 of the Code and Section 3121(v)(2) of the Code on
compensation deferred under the Plan (the “FICA Amount”), the income tax imposed
on the FICA Amount, and the additional income tax attributable to the pyramiding
wages and taxes.


        Section 12.14.    Delay of Distributions Upon Certain Events.   The
Company shall delay the distribution of any amount otherwise required to be
distributed under the Plan if, and to the extent that:

          (a)    The Company reasonably anticipates that the Company’s deduction
with respect to such distribution otherwise would be limited or eliminated by
application of Section 162(m) of the Code. In such event, the distribution will
be made at the earliest date on which the Company reasonably anticipates that
the deduction of the distribution will not be limited or eliminated by Section
162(m) of the Code.


          (b)    The Company reasonably anticipates that the making of the
distribution would violate Federal securities laws or other applicable law. In
such event, the distribution will be made at the earliest date on which the
Company reasonably anticipates that the making of the distribution will not
cause such a violation.




17

--------------------------------------------------------------------------------